          Case 1:21-cr-00118-RCL Document 73 Filed 05/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        )
                                                )
               v.                               )       21-cr-118 (RCL)
                                                )
ERIC MUNCHEL                                    )


            DEFENDANT’S UNOPPOSED MOTION FOR AUTHORIZATION
                  TO CALL HIS MOTHER ON MOTHER’S DAY

       The defendant, Eric Munchel, through undersigned counsel, respectfully requests

authorization to call his mother on Sunday, May 9, 2021, which is Mother’s Day. In support of

this motion, the defendant states as follows:

   1. In the Court’s Order Setting Conditions of Release filed on March 29, 2021, the Court

       directed Mr. Munchel to “avoid all contact . . . with . . . codefendants except through

       counsel or as otherwise authorized by Pretrial Services.” Mr. Munchel’s codefendant is his

       mother, Lisa Eisenhart.

   2. Mr. Munchel has not communicated with his mother since January 10, 2021. He would

       like to call his mother on Mother’s Day.

   3. Undersigned counsel requested authorization from the Nashville, Tennessee Pretrial

       Services Agency for such a phone call. The PSA, through Kimberly Haney, did not deny

       the request but declined to exercise the discretion granted to the Agency. Ms. Haney

       requested undersigned counsel to seek permission from the Court.

   4. Pursuant to the spirit of the Court’s release order, Mr. Munchel agrees to refrain from

       discussing any aspect of the case during a Mother’s Day call with his mother.




                                                    1
      Case 1:21-cr-00118-RCL Document 73 Filed 05/06/21 Page 2 of 2




5. The government, through Assistant United States Attorney Leslie Goemaat, does not

   oppose this motion.

WHEREFORE, the defendant respectfully requests authorization to make a phone call to his

mother on Mother’s Day, during which he will refrain from discussing the case.

                                               Respectfully submitted,


                                               A. J. KRAMER
                                               FEDERAL PUBLIC DEFENDER
                                                          /s/
                                               _____________________________
                                               SANDRA ROLAND
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, NW
                                               Washington, DC 20004
                                               (202) 208-7500
                                               sandra_roland@fd.org




                                           2
